Citation Nr: 0945353	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-16 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of cold 
injury in the lower extremities.

4.  Entitlement to service connection for residuals of cold 
injury in the upper extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to August 
1956 and from February 1960 to February 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 2007 and April 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

For reasons explained below, the issues of entitlement to 
service connection for bilateral hearing loss, residuals of 
cold injury in the lower extremities, and residuals of cold 
injury in the upper extremities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.




FINDING OF FACT

The Veteran's tinnitus began during active service and has 
continued to the present.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to grant the claim 
for service connection for tinnitus, the Board finds that no 
discussion of VCAA compliance is necessary at this time.


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Court has noted, however, that the second and third 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(2009), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing postservice 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  However, even under 
this regulation, medical evidence is required to demonstrate 
a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is 
not one where a lay person's observations would be competent.  
Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
Veteran, as a layperson, is competent to testify as to the 
presence of the disorder.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).

In the current case, the Veteran has testified as to the 
acoustic trauma he experienced while serving as an aircraft 
mechanic in the Air Force, alleging that he had inadequate 
ear protection while exposed on a frequent basis to jet 
engine noise during the performance of his military duties.  
He has also testified that he suffered acoustic trauma while 
serving as a radio code operator in the Army, alleging that 
his military duties involved listening to Morse code through 
earphones.  He has stated that he began having tinnitus 
during his active service and that such disability has 
continued until the present day and has worsened in recent 
years.  The Veteran's first DD Form 214 confirms that his 
military occupational specialty in the Air Force was as a jet 
engine aircraft mechanic, and his second DD Form 214 confirms 
that his military occupational specialty in the Army was as a 
radio teletype operator.  The Veteran has also asserted that 
he has not been exposed to any loud noises following his last 
discharge from service.

The Board notes that, with the exception of an August 1956 
separation examination report, the Veteran's service 
treatment records for his Air Force service (from April 1955 
to August 1956) are unavailable.  The Board is mindful that, 
in a case such as this, VA has a heightened obligation to 
assist the Veteran in the development of his claim.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

The available service treatment records, which consist of the 
August 1956 Air Force separation examination report as well 
as all service treatment records for the Veteran's Army 
service (from February 1960 to February 1963), are negative 
for any complaints, diagnosis, or treatment of tinnitus.


In July 2007, the Veteran failed to report to a VA 
audiological examination.  Thereafter, the Veteran explained 
that he was unable to attend this examination due to serious 
illness.

The Veteran underwent a private audiological examination in 
September 2007, and the examiner noted that the Veteran had a 
history of noise exposure in the military.  This private 
examination report was accompanied by a letter from the 
referring private physician (Dr. S.R. Dolgin), who stated 
that, after evaluating the Veteran with a thorough ear, nose, 
and throat examination and reviewing the private audiogram, 
it was his determination that the Veteran had tinnitus due to 
noise-induced trauma while in active military service, 
further noting that the Veteran had served as a jet mechanic 
and a radio operator in service.

In September 2008, the Veteran once again failed to report to 
a VA audiological examination.  Thereafter, the Veteran 
argued that he never received notice that this new 
examination had been scheduled.

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all of the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. 
§ 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2009).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The Board finds the Veteran's testimony and statements, to 
the effect that he suffered from tinnitus in service that has 
continued to the present, to be consistent with his in-
service military occupational duties and to be credible.  
Further, tinnitus is a condition that is capable of lay 
observation.  Thus, after resolving all doubt in the 
Veteran's favor, the Board finds that the preponderance of 
the evidence supports a grant of service connection for 
tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
residuals of cold injury in the lower extremities, and 
residuals of cold injury in the upper extremities.

With regard to bilateral hearing loss, the Veteran contends 
that he suffered acoustic trauma while serving as a jet 
engine aircraft mechanic in the Air Force and as a radio 
teletype operator in the Army.  These occupational 
specialties are each confirmed by a DD Form 214.  The Veteran 
has stated that he began having bilateral hearing loss during 
his active service and that such disability has continued 
until the present day and has worsened in recent years.  He 
has also asserted that he has not been exposed to any loud 
noises following his last discharge from service.

The Board reiterates that, with the exception of an August 
1956 separation examination report, the Veteran's service 
treatment records for his Air Force service (from April 1955 
to August 1956) are unavailable.  The available service 
treatment records, which consist of the August 1956 Air Force 
separation examination report as well as all service 
treatment records for the Veteran's Army service (from 
February 1960 to February 1963), are negative for any 
complaints, diagnosis, or treatment of bilateral hearing 
loss.  Whispered voice tests conducted in August 1956 (at 
separation from Air Force) and January 1960 (at entrance into 
Army) showed normal hearing bilaterally.  An audiogram 
conducted in January 1963 (at separation from Army) revealed 
no hearing loss in either ear.  On reports of medical history 
in January 1960 and January 1963, the Veteran reported that 
he had never had any ear trouble or hearing aids.

The Veteran underwent a private audiological examination in 
September 2007, which revealed slight bilateral sensorineural 
hearing loss at 4000 Hertz.  The September 2007 examiner 
noted that the Veteran had a history of noise exposure in the 
military.  This private examination report was accompanied by 
a letter from the referring private physician (Dr. S.R. 
Dolgin), who stated that, after evaluating the Veteran with a 
thorough ear, nose, and throat examination and reviewing the 
private audiogram, it was his determination that the Veteran 
had sensorineural hearing loss due to noise-induced trauma 
while in active military service, further noting that the 
Veteran had served as a jet mechanic and a radio operator in 
service.  The Board notes that a report of the private ear, 
nose, and throat examination referenced in Dr. Dolgin's 
statement is not currently in the claims file and should be 
obtained, along with any other available treatment records 
from Dr. Dolgin.

The Veteran failed to report to VA audiological examinations 
in July 2007 and September 2008.  He has explained that he 
was unable to attend the first examination due to serious 
illness and has argued that he never received notice of the 
second examination.

The Board notes that the private September 2007 audiological 
examination revealed only slight bilateral sensorineural 
hearing loss at 4000 Hertz.  In addition, that examination 
report does not reflect whether the Maryland CNC word test 
was used to measure speech recognition ability, and therefore 
the results are not sufficient for rating purposes.  
38 C.F.R. § 4.85(a) (2009).  Furthermore, the audiologist who 
conducted the private September 2007 examination did not 
offer any opinion, but rather the referring physician (Dr. 
Dolgin) was the one who rendered an opinion regarding the 
etiology of the Veteran's current bilateral hearing loss, 
without providing adequate supporting rationale.  Therefore, 
the Board finds that remand for a VA examination is necessary 
in order to determine the severity of the Veteran's current 
bilateral hearing loss and to obtain an opinion as to whether 
any such hearing loss is related to his noise exposure in 
service.

With regard to residuals of cold injury in the lower and 
upper extremities, the Veteran contends that he was 
constantly exposed to cold weather temperatures without 
proper protection while serving with the Air Force in 
Plattsburgh, New York and while serving with the Army in 
Korea.  He has testified regarding an incident in Korea in 
which he was found lying in a snow bank by his fellow 
soldiers, though he could not remember how he got there.  The 
Veteran has reported that he complained in service of having 
painful and cold hands and feet after he returned from his 
tour of duty in Korea and that he had received a diagnosis of 
arthritis at that time.  He has stated that the coldness in 
his hands and feet has continued from his service in Korea 
until the present day.

The available service treatment records, which consist of the 
August 1956 Air Force separation examination report as well 
as all service treatment records for the Veteran's Army 
service (from February 1960 to February 1963), are negative 
for any complaints, diagnosis, or treatment of cold injury.  
His feet, lower extremities, and upper extremities were all 
evaluated as normal in August 1956 (at separation from Air 
Force), January 1960 (at entrance into Army), and January 
1963 (at separation from Army).  While the Veteran did 
present with symptoms of malaise (including chills) in July 
1962, such symptoms were diagnosed as influenza at that time.  
However, on a January 1963 report of medical history, the 
Veteran reported for the first time that he had a history of 
swollen or painful joints as well as a history of arthritis 
or rheumatism.

In a December 2006 VA treatment record, it was noted that the 
Veteran had degenerative joint disease in his hands and feet 
as well as a history of frost bite and cold sensitivity.  
Both the Veteran and his wife have described his current 
symptoms to include cold and tingly hands and feet, whole 
body shaking in cold environments, a low tolerance threshold 
for cold temperatures, and spotting on his hands.

In a November 2007 statement, a private physician (Dr. A. 
Flatau III) noted that he had evaluated the Veteran and found 
no evidence of arterial insufficiency.  He noted that, per 
the Veteran's report, the Veteran was exposed to severe cold 
weather conditions in service and that he had symptoms 
consistent with cold exposure that had been present ever 
since his exposure to cold.  Dr. Flatau opined that the 
Veteran's symptoms were more likely than not secondary to 
cold exposure syndrome.  The Board notes that the records of 
the physiological studies referenced in Dr. Flatau's 
statement are not currently in the claims file and should be 
obtained, along with any other available treatment records 
from Dr. Flatau.

As Dr. Flatau did not provide adequate supporting rationale 
for his opinion regarding the etiology of the Veteran's 
current symptoms of cold injury, the Board finds that remand 
for a VA examination is necessary in order to determine the 
nature of the Veteran's current residuals of cold injury in 
the lower and upper extremities and to obtain an opinion as 
to whether any such residuals are related to his service.  
Prior to the VA examination, the RO/AMC should attempt to 
obtain the Veteran's service personnel file through official 
sources, and the Veteran should be advised that he can submit 
"buddy statements" to support his contentions of cold 
exposure in service.

For all claims on appeal, ongoing relevant VA medical records 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete 
service personnel file through official 
sources.  If records are unavailable, 
then the file should be annotated as 
such and the Veteran should be so 
notified.

2.  Advise the Veteran that he can 
submit "buddy statements" from his 
fellow soldiers containing verifiable 
information regarding his claimed in-
service cold exposure.

3.  Ask the Veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers who have treated him for 
bilateral hearing loss and/or residuals 
of cold injury in the lower and upper 
extremities since his discharge from 
service.  After securing any necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of 
those contained in the claims file, 
including all available treatment 
records from Dr. Dolgin in Tampa, 
Florida and Dr. Flatau in Brooksville, 
Florida.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran 
should be so notified.  In addition, 
obtain current VA treatment records 
dating since May 2007 from the VA 
Outpatient Clinic in Brooksville, 
Florida.

4.  After the development requested in 
Step 3 above has been completed to the 
extent possible, schedule the Veteran 
for a VA audiology examination to 
determine the nature and extent of any 
bilateral hearing loss, and to obtain 
an opinion as to whether such disorder 
is possibly related to service.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted, to specifically include 
audiometric testing.

Following review of the claims file and 
examination of the Veteran, the 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
any current bilateral hearing loss 
arose during service or is otherwise 
related to any incident of service, 
including military occupational noise 
exposure as a jet engine aircraft 
mechanic and radio teletype operator.  
A rationale for all opinions expressed 
should be provided.

5.  After the development requested in 
Steps 1 through 3 above has been 
completed to the extent possible, 
schedule the Veteran for a VA Cold 
Injury Protocol examination to 
determine the nature and extent of any 
residuals of cold injury in the lower 
and upper extremities, and to obtain an 
opinion as to whether such residuals 
are possibly related to service.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted.

Following review of the claims file and 
examination of the Veteran, the 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
any current residuals of cold injury in 
the lower and upper extremities arose 
during service or are otherwise related 
to any incident of service, including 
exposure to cold weather in service.  A 
rationale for all opinions expressed 
should be provided.

6.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


